Peck, J.,
delivered the opinion of the court.
There is no error in the charge of the court. Lane, against whom the judgment had been rendered, had departed this life before the execution, which is relied on as an authority for the sheriff, issued. The property was vested in the administrator, by operation of law, and the sheriff could not seize it. The test of the execution was issued the term next before the day of levy, and the day of the test was after the death. The circuit court charged the law.
Judgment affirmed.